UNCLASSIFIEOIIFOR PUBLIC RELEASE



                                                                                       FILED WITH THE

                                                                                   COURT SECURITY OFFICER

                                                                                   CSO:~
                                                                                   DATE:  --2i1/-k""'-/O---:
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,

         Petitioner,
                 v.                                              Civil Action No. 08-HOI (JDB)

 BARACK H. OBAMA, et aI.,

         Respondents.



                                   MEMORANDUM OPINION

       Shawali Khan, an Afghan citizen, has been in United States custody since mid-November

2002, and has been detained at the United States Naval Base at Guantanamo Bay, Cuba, since

early 2003. Contending that he is unlawfully detained under the Authorization for Use of

Military Force ("AUMF"), Pub. L. No. 107-40, 115 Stat. 224 (2001), Khan filed a petition for a

writ of habeas corpus in this Court. The government has responded that Khan is lawfully

detained because he was a member "of Hezb-i-Islami Gulbuddin ('HIG'), an organization that

served as an associated force of the Ta1iban and al-Qaida in hostilities against the United States

and its coalition partners." Resp'ts' Pre-Hearing Mem. ("Resp'ts' Mem."), 1.

       During the early stages of this litigation, Khan "sought -- and received -- an 'expedited'

[Case Management Order], which provided him with an opportunity to file a motion for

judgment on the record before full discovery had been conducted." Khan v. Obama, 646 F.

Supp. 2d 6, 10 (D.D.C. 2009). The Court denied Khan's motion for judgment on the record,

concluding that "although much of respondents' evidence is fatally lacking adequate indicia of

reliability, the evidence that remains is sufficient ... to warrant denial of petitioner's motion." Id.




                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                            PElfllilh' fLA33IF1CA1101V REV1l!W

at 20. The parties thereafter completed discovery.

       On May 13, 14, and 17, 2010, the Court held an evidentiary hearing, at which it heard

arguments from counsel, considered the written evidence in the case, and heard testimony from

Khan and from Professor Brian Williams, Khan's expert on Afghan warlords. Upon review of all

the evidence presented and considered at the evidentiary hearing, the parties' several memoranda,

the applicable law, and the entire record herein, and for the reasons set forth below, the Court

will deny Khan's petition for a writ of habeas corpus. As framed over the course of these

proceedings, this case now centers on a few key pieces of evidence, which the Court finds

reliable and which clearly establish Khan was a "part of' HIG when he was captured in 2002.

Hence, he is lawfully detained.

                                      LEGAL STANDARDS

I.     Burden of Proof

       Pursuant to the Case Management Order in this action, "[t]he government bears the

burden of proving by a preponderance of the evidence that the petitioner's detention is lawful."

Feb. 20,2010 Case Management Order [Docket Entry 81], at 3; accord AI-Adahi v. Obama, --­

F.3d ----, 2010 WL 2756551, at +3 (D.C. Cir. 2010); Awad v. Obama, 608 F.3d 1, 10-11 (D.C.

Cir. 2010). That standard "'simply requires the trier of fact to believe that the existence of a fact

is more probable than its nonexistence before he may find in favor of the party who has the

burden to persuade the judge of the fact's existence."' Concrete Pipe & Prods. of Cal.. Inc. v.

Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (1993) (quoting In re Winship, 397

U.S. 358,371-72 (1970) (Harlan, J., concurring) (citation omitted)).


                                                 -2­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                            ) l!l''''J] , 19 eb481.9fJ,vIt"A ¥M],   1M' fJ!JJ
II.    The Government's Detention Authority

       The AUMF authorizes the President to "use all necessary and appropriate force against

those nations, organizations, or persons he determines planned, authorized, committed, or aided

the terrorist attacks that occurred on September 11, 2001." AUMF, § 2(a). Such "necessary and

appropriate force" includes the power to detain combatants subject to such force. See Hamdi v.

Rumsfeld, 542 U.S. 507, 519 (2004) (plurality opinion); AI-Bihani v. Obama, 590 F.3d 866, 872

(D.C. Cir. 2010) [hereinafter AI-Bihani II]. The scope of this power is broad: the government

may detain any individual "engaged in hostilities ... against the United States," who

"purposefully and materially supported hostilities against the United States or its coalition

partners," or who "is part of the Taliban, al-Qaida, or associated forces." AI-Bihani II, 590 F.3d

at 871-72; see also Hamlily v. Obama, 616 F. Supp. 2d 63,75 (D.D.C. 2009).

        "[T]here are no settled criteria," for determining who is "part of" the Taliban, al-Qaida,

or an associated force. Hamlily, 616 F. Supp. 2d at 75; accord Bensayah v.      Obam~   610 F.3d

718, 725 (D.C. Cir. 2010). "That determination must be made on a case-by-case basis by using a

functional rather than formal approach and by focusing on the actions of the individual in relation

to the organization." Bensayah, 610 F.3d at 725; accord Hamlily, 616 F. Supp. 2d at 75. The

Court must consider the totality of the evidence to assess the individual's relationship with the

organization. See Naji al Warafi v. Obama, --- F. Supp. 2d ----, 2010 WL 1404001, at *4

(D.D.C.2010). But being "part of" the Taliban, al-Qaida, or an associated force requires "some

level of knowledge or intent." Hamlily, 616 F. Supp. 2d at 75; see also Bensayah, 610 F.3d at

725 ("purely independent conduct of a freelancer is not enough" to demonstrate an individual


                                                   -3­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




was "part of" an organization.).

III.   Preliminary Evidentiary Issues

       The evidence on which the government relies to justifY Khan's detention is "atypical of

evidence usually presented in federal actions." Abdah v. Obama, --- F. Supp. 2d ----, 2010 WL

1798989, at *2 (D.D.C. 2010). Indeed, the government presents a variety of documents

"produced and used by government intelligence agencies." Id. This evidence includes

Intelligence Information Reports ("IIRs"),

_      and Form 40s ("FM40s"). IIRs are Department of Defense documents reporting

information obtained from human intelligence sources by the Defense Intelligence Agency and

the military's intelligence services. See Evidentiary Hr'g, Resp'ts' Ex. 11 (Decl. o~

                       Intelligence 101 ("Intelligence 101   "», at 6.




                                                             Finally, FM40s are law enforcement

documents that record "investigation activity, such as witness interviews," and "record

infonnation relevant to how a crime was committed as well as the logical and factual basis for

any deductions about guilt." Intelligence 101 at 7.

       Although many of these documents contain hearsay, hearsay is always admissible in


                                                 -4­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




                             ] j!j¥lJflT;W c!'bJ188h iT@)1fif81Y1M"Tl!JJ'

Guantanamo habeas cases. See AI-Bihani II, 590 F.3d at 879. The Court must detennine,

however, "what probative weight to ascribe to whatever indicia of reliability [the hearsay

evidence] exhibits." Id. Hence, '''[t]he fact finder must evaluate the raw evidence," resolving

whether it is "sufficiently reliable and sufficiently probative to demonstrate the truth of the

asserted proposition with the requisite degree of certainty.'" Parhat v. Gates, 532 F.3d 834,847

(D.C. Cir. 2008) (quoting Concrete Pipe & Prods.. Inc., 508 U.S. at 622)), The parties therefore

must present hearsay evidence "in a form, or with sufficient additional information, that permits

the ... court to assess its reliability." Id. at 849.

        Under Parhat, then, the Court first considers whether a particular piece of evidence itself

possesses "sufficient hallmarks of reliability," and whether it is corroborated by other reliable

evidence. See Khan, 646 F. Supp. at 12; see also Parhat, 532 F.3d at 849 ("There may well be

other forms in which the government can submit information that will permit an appropriate

assessment of the information's reliability while protecting the anonymity of a highly sensitive

source."); Rugendorfv. United States, 376 U.S. 528,533 (1964) (affidavit in support ofa search

warrant containing hearsay from a confidential source may be reliable "so long as there was a

substantial basis for crediting the hearsay"); United States v. Laws, 808 F.2d 92, 100-03 (D.C.

Cir. 1986) (one informant's hearsay statement can corroborate another informant's hearsay

statement). The Court then determines "whether the evidence is in fact sufficiently reliable to be

used as ajustification for detention," Khan, 646 F. Supp. 2d at 12. "[I]f courts cannot assess

reliability, then the evidence in question is inherently unreliable and may not be relied upon to

justify detention."   liL.

                                                    -5­




                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE




        The government also supports its case for Khan's detention with declarations from

government officials and intelligence collectors. A court generally may consider sworn affidavits

in a habeas proceeding. See 28 U.S.C. § 2246 ("On application for a writ of habeas corpus,

evidence may be taken orally or by deposition, or, in the discretion of the judge, by affidavit. ");

accord Bostan v. Obama, 662 F. Supp. 2d 1,4 (D.D.C. 2009) (government may use affidavits or

declarations rather than live witness testimony).) And in Guantanamo habeas cases, the

government may establish a source's reliability through a sworn declaration "from a relevant

member of the intelligence community attesting to personal knowledge of the accuracy of a

source's statements." AI-Bihani v. Obama, 662 F. Supp. 2d 9, 20 n.12 (D.D.C. 2009) [hereinafter

AI-Bihani I].

                                                ANALYSIS

        The government asserts that it can detain Khan under the AUMF because he was a

member of an HIG cell operating in Kandahar, Afghanistan, in 2002. The government's narrative

proceeds in three parts: (I) RIG is lI a terrorist organization that functions as an associated force

of al-Qaida and the Taliban in hostilities against the U.S. and its coalition partners," Resp'ts'

Mem. at 9; (2) Khan had a long-standing association with RIG, serving as a radio operator during

the anti-Soviet jihad, see id. at 11-12; and (3) Khan rejoined HIG after September 11,2001,

operating as a communicator for an HIG cell in Kandahar that plotted attacks on U.S. and

coalition forces, see id. at 13-] 4.


         ) For this reason, Khan's challenge to the government's declarations on the theory that the
declarants are "unavailable to testify and submit to cross-examination," Pet'r's Pre-Hearing Mem.
("Pet'r's Mem."), 3, lacks merit.

                                                     -6­




                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE




                                                                        r
                            UlftMl{fJ CLASStFl04'1'l.'fJNRfJYEJJ

        Khan largely concedes the first two parts ofthe government's narrative, but he denies that

he was a member ofHIG after September 11,2001 r See Pet'r's Memr at 1 ("Khan's activities

between the arrival of United States forces in late 2001 and Khan's capture on or about

November 13, 2002, are in dispute and are the focus of this case."). Instead, he "insists that he

was managing a small petrol shop in Kandahar," before his capture llb and argues that the

evidence demonstrating that he was a member of a Kandahar HIG cell at that time is unreliable,

see id. at 2-5.

        Following the parties' lead, the Court will focus its analysis on Khan's relationship with

HIG after September 11,2001. It will explore each parties' explanation for Khan's activities

during that period, and will consider the reliability ofthe evidence in support of those

explanations. The Court will also briefly review the evidence in support ofthe first two parts of

the government's narrative. First, however, Khan's concern that the government failed to abide

by its discovery obligation will be addressed.

I.      Challenges to the Discovery Process

        Throughout this litigation, Khan has asserted that the govenunent has "ignored its

obligation to search for exculpatory evidence." Pet'r's Mot. to Strike Supp. Factual Return

("Pet'r's Mot. to Strike"), 3; see also May 13, 2010 Hr'gTr. 156:4-157:25. And he has suggested

that, as a remedy, the Court should strike the government's supplement to its factual return. See

Pet'r's Mot. to Strike at 1. Specifically, he alleges that the government has not complied with the

Court's October 21, 2009 discovery order, which defined exculpatory evidence and detailed the

locations in which the government must search for that evidence. See Oct. 21, 2009 Order


                                                 -7­




                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




[Docket Entry 147], at 1 ("When respondents examine a particular database, file, or similar

location ... respondents shall also perform a simultaneous search for ... exculpatory

information. "); id. at 1-2 (government must search for, among other things, "[e]vidence relating

to cash bounties," "[e] vidence that unidentified informant[s] engaged in criminal activity," and

"[a]ny other materials which are inconsistent with the allegations against petitioner as they are set

out in the factual return").

        Khan asserts his objection based on the fact that the government has not "disclosed any of

the exculpatory evidence described in the Court Order." Pet'r's Mot. to Strike at 3. In other

words, he believes that the absence of exculpatory information evidences the government's

failure to search for that information. See May 13,2010 Hr'g Tr. 157:21-22 (lilt strains credulity

to suggest that there's no additional information. "). The government, for its part, has consistently

maintained that it has satisfied its discovery obligations.

        The Court discussed Khan's concerns at the evidentiary hearing. After hearing the parties'

arguments regarding discovery, the Court required the parties to confer about what searches the

government conducted and, based on that representation, what discovery Khan believed

remained outstanding. See id. at 174:14-175:5. It permitted Khan to seek additional discovery

after that meeting, if necessary. See id. at 175:1-3 ("And that way Mr. Goodman can be more

precise tomorrow morning in telling me where he thinks the government has come up short, if he

does think the government has come up short ...."). After the parties met, the government again

represented to the Court that it had complied with its discovery obligations, and had searched all

the required databases. See May 14,2010 Hr'g Tr. 7:15-13:12. Based on the government's


                                                  -8­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                            1 ElfDl); l'J CD!J3Sh 1et HeB 1& "I'm

representations, Khan did not ask for further discovery. See id. at 14:2 ("I am not making any

request to the Court.").

       Although the Court believes the government could have been more transparent in

describing its searches for exculpatory infonnation, the Court has no basis on which to conclude

that the government did not follow the Court's discovery orders. The fact that the government

could not find the exculpatory infonnation Khan sought does not establish that the government

failed to conduct the required searches. Hence, the Court will deny Khan's motion to strike the

government's supplement to the factual return. 2

II.    Uncontested Issues

       A.      HIG as an Associated Force of ai-Gaida and the Taliban

       The Court does not assess whether HIG is an "associated force" of al-Qaida or the Taliban

on a blank slate. The Court previously concluded in this case that "[r]espondents have provided

enough evidence to show that HIG qualifies as an associated force engaged in hostilities against



                                                                                   1_
the United States or its coalition partners. II Khan, 646 F. Supp. 2d at 19 (internal quotation

marks omitted); see also Evidentiary Hr'g, Resp'ts' Ex. 13 (Decl. o~,




       Khan has offered no reason for the Court to deviate from its prior conclusion. And



       Also before the Court is the government's second motion to amend the factual return.
       2

The Court will grant that motion.

                                                   -9­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




Khan's expert, Professor Brian Williams,3 concurred with that assessment. Although Williams

testified that prior to September 11, 2001, the relationship between HIG and al-Qaida and the

Taliban was acrimonious, he observes that after September 11,2001, HIG reconciled with those

organizations. See May 13,2010 Hr'g Tr. 106: 15-1 08:256; see also id. 108: 15-17 ("[P]ost 9/11,

when you have this burying of the hatchet between the Taliban ... and HIG, you also have the

sort ofburying of the hatchet with Bin Laden and al-Qaida."). Accordingly, the Court concludes

that HIG was an "associated force" of al-Qaida and the Taliban at the time of Khan's capture in

late 2002. 4

        B.     Khan's Relationship with HIG Prior to September II. 2001

        The Court also previously concluded that Khan "was active in HIG during jihad against

the former Soviet Union." Khan, 646 F. Supp. 2d at 17 (Khan's HIG activities during the Soviet

invasion are "amply corroborated by ... reliable evidence"); see also Evidentiary Hr'g, Resp'ts'

Ex. 35 (ISN 899 FM40 (Feb. 21, 2003) ("Feb. 21, 2003 FM40"», 1 ("Khan worked for the Hezb

Islami Gulbuddin (HIG) during the Mujahadeen ...."); Evidentiary Hr'g, Resp'ts' Ex. 56 (ISN


        3 Khan tendered Williams, a professor ofIslamic history at the University of
Massachusetts, Dartmouth, as an expert "on Afghan warlords and the Taliban from 1990 to the
present." May 13, 2010 Hr'g Tr. 98: 17-19. The government objected to the breadth of
Williams's tendered expertise. Id. 98 :24-99: 17. Although the Court noted the objection, it
"conditionally admitted" Williams as an expert, and permitted the government to renew its
objection at the close of Williams's testimony. Id.98:18-23. The government did not do so.

        4To be sure, Williams testified that the collaboration between HIG and the Taliban
gained "traction" in 2003 and 2004, after Khan is alleged to have been affiliated with HIG. See
Ma 13 2010 Hr' Tr. 107:21-23. But this is not inconsistent with
                                                                And, in fact, Williams offered that
it was the coalition invasion of Afghanistan in 2001 that "established [HIG's] loose sort of
collective mission with the Taliban." Id. at 108:20.

                                               -10­




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




899 Interrogator Notes (Jan. 9,2003) ("Jan. 9,2003 Interrogator Notes")), 1 (Khan spent seven

years in Russian jihad); May 13, 2010 Hr'g Tr. 10:1-2 (Khan's Counsel: "We're not disputing

what he said, that he was associated with HIG."V

        During the anti-Soviet jihad, Khan served as an "ICOM" radio operator for HIG,

"communicat[ing] locally with other freedom fighters." Feb. 21, 2003 FM40 at 1; see also

Evidentiary Hr'g, Resp'ts' Ex. 33 (ISN 899 FM40 (Feb. 7,2003) ("Feb. 7,2003 FM40")), 1

("Shawali [Khan] claimed he fought against the Russians for approximately 3-5 years ... during

the Russian occupation of Afghanistan. He performed duty as a radio operator. "). He acted

under the command of his uncle, Zabit Jalil. See Jan 9, 2003 Interrogator Notes at 2 ("Q: Who

did you get your orders from? A: Most of the Orders came from Pakistan over the radio and then

[were] relayed through their immediate commander. His immediate commander was his uncle

Zabit Jalil."). Khan generally "worked at home," but "would occasionally participate in the

fighting against the Russians only when needed." Feb. 7, 2003 FM40 at 1. As the Court

previously concluded, the record establishes that Khan was a member of HIG during the anti-

Soviet jihad. 6



        5 To be sure, Khan testified at the evidentiary hearing that he had never served in the

conflict against the Soviets. See May 17, 2010 Hr'g Tr. 28: 15-16. Although Khan has
occasionally denied this charge, "he has more often than not admitted it." Khan, 646 F. Supp. 2d
at 17. In view of the above evidence, and Khan's counsel's concession that Khan was a member
ofHIG during the anti-Soviet jihad, the Court does not find Khan's denials of this fact credible.

        6 The government asserts that Khan fought with the Taliban against the Northern Alliance
in the late 1990s. See Resp'ts' Mem. at 12. According to Khan, however, he was "forced to join
the Taliban army when they were in power." Evidentiary Hr'g, Resp'ts' Ex. 50 (ISN 899 SIR
(Mar. 29,2007)),3. The Court need not resolve the parties' disagreement, because the
government does base Khan's detention on the fact that he was part of the Taliban.

                                               -11­




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                                                        F

                           ;Y£J.VfKlt8 CLA8tl1FfCA f'18J.VR£J 'lEJJ

III.   Contested Issue: Khan's Association with BIG after September 11,2001'

       A.      The Government's Narrative

       The government contends that Khan's "active participation in the HIG terrorist

organization was discovered by intelligence personnel investigating a HIG terrorist cell in

Kandahar." Rep'ts' Mem. at 13. According to the government, in October and November 2002,

a source came to U.S. intelligence collectors and revealed that an HIG cell was operating in

Kandahar. See Evidentiary Hr'g, Resp'ts' Ex. 18 (IIR 6 044 0249 03), at 1-4; Evidentiary Hr'g,

Resp'ts' Ex. 19 (IIR 6 044 0266 03), at 1-4. This source identified two members of the cell --

Shawali Khan and Noor Agha -- and indicated that Khan served as a communicator between

Noor Agha, the cell's facilitator, and the other cell members. See IIR 6 044 0266 03 at 2

("[Khan] contacts other cell members solely through radio communications and acts as a

messenger between cell operatives and Noor «Agha»."). The source told U.S. intelligence

collectors that the HIG cell was "planning an attack against Americans through the use of radio­

controlled binary explosive devices." IIR 6 044 0249 03 at 1. He explained how the process

worked:

       Once the target is identified, [an operative] uses a radio to communicate to the


        In part to challenge the government's allegation that he fought with the Taliban, Khan has
moved for leave to submit nine sworn declarations from family members, neighbors, and nearby
shopkeepers in support of his habeas corpus petition. See Pet'r's Mot. for Leave to File ("Pet'r's
Mot. for Leave") [Docket Entry 220], at 1, 2. These declarations state that Khan was not a part
of the Taliban, and never fought against the United States. The Court will grant him leave to file
the declarations.

        7 The Court will not discuss evidence that it has determined is irrelevant or unnecessary to

the resolution of Khan's case.

                                                -12­




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




                               PElYilllYG CLA33iFiCA110H REPiEW

            second operative who has concealed himself near the kill zone. The second
            operative anns the detonation device                                   When the
            Americans are close enou to the kill zone, the first explosion is detonated by
            keying the radio                  . . .. A second, more powerful explosion is
            detonated by keying the radio

rd. at 3.

at 4.

        The government submitted declarations that provide information about this source. The

declarants, intelligence collectors for the United States Army Special Operation Command, state

that the source was 1, 6               1                                    See Evidentiary Hr'g,

Resp'ts' Ex. 1 (Decl. of Intelligence Collecto_Decl."», mil, 37; Evidentiary

Hr'g, Resp'ts' Ex. 2 (Decl. of Intelligence Collecto_Decl."», ~~ 1, 14.9 The

collectors aver that~as a reliable source. See~ecl. at ~ 38;_Decl. at ~

15. For example_states that

        [a]s r continued to meet with      _r          became more and more confident
        that he was providing extrem~ormation. He spoke to me voluntarily
        and in a spontaneous and detailed way, and, to the extent we were able to make a
        determination, the intelligence he provided was accurate. Moreover, in my
        assessment,~t engaged in disinformation or being
        manipulated~ppearedto me to be a person who spoke the
        truth as he understood it. He provided detailed and spontaneous responses that are
        not typical of a person who is trying to mislead.


        g    There is no evidence in the record indicating whether     •        is related to Noor
Agha.



                                                                                             For this
reason, there is no merit to Khan's assertion that by using the code, the intelligence collectors
have not sworn to their declarations. See Pet'r's Mem. at 3.

                                                  -13­




                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




_        Decl. at ~ 38. Moreover, according t o _ , the fact that 1, 6        1


                  confirmed his reliability: "[i]t was extremely unusual for a source to provide

such evidence to back up his statements. This type of action is a sign of above-average

reliability." Id. at'143. - , g r e e s with_assessmento~'[a]t
                                                             first, because

~as an admitted member ofa terrorist cell actively targeting U.S. personnel, I was

very suspicious of his motives and the veracity of the information he would provide. But as time

went on, his information proved to be very reliable." ~ecl. at ~ IS. _                    adds that

his "Team was able to independently verify much of the information _provided." Id.

       The intelligence collectors obtained similar information about the presence of an HIG cell

in Kandahar, and Khan's role in that cell, from two other sources. First, a source, identified by

the intelligence collectors as

Kandahar, s e e _ Decl. at ~ 22, related that "Shah «Wali» is a go-between and a facilitator

within a Hezb-i-Islami, Gulbuddin (HIG) operations cell," who "delivered a radio-controlled

binary detonation device and two blasting caps to an operative working within his organization,"

Evidentiary Hr'g, Resp'ts' Ex. 17 (IIR 6 044 002503), at 3. According to the intelligence

collectors,_'did not personally witness the events he described ... ; he heard about them

from a sub-source." Id. at ~ 23. The collectors suggest that                is _sub-source

for the information found in IIR 6 044 0025 03, and state that~riginally introduced.

to them. S e e _ Decl. at ~ 2 4 ; _ Decl. at ~ 21.

       Second, a different Afghan government official obtained information confirming that an

HIG cell existed in Kandahar, and was planning an attack on U.S. and coalition forces. See

                                                -14­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




Evidentiary Hr'g, Resp'ts' Ex. 21 (IIR 6044 0300 03), at 6-7 ("The infonnation and methods of

operation in this report confinns, in part, the infonnation reported in IIR 6044 0249 03 .... ").

The intelligence collectors "do not specifically recall this source," but remember that the source

only had indirect access to the infonnation he reported. See~ecl. at ~ 30. The

collectors aver, however, that they are "confident the sub-source for the infonnation contained in

IIR 6044030003 is not the same person" as any of the collectors' other sources. Id. at ~ 29.

This is so because U[i]fthere was any reason to believe the original source, or sub-source, was

someone with whom [their] team had worked, that would have been noted in the HR."         M...
       Based on the infonnation obtained from                            and the Afghan

government official, the military captured Khan and searched his properties The searches yielded




                                                -15­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




         Further, the government asserts that, approximately a month after the searches, Khan

himself admitted                                        During an interrogation of Khan on

December 17, 2002, Khan was asked

Evidentiary Hr'g, Resp'ts' Ex. 53 {ISN 899 Interrogator Notes (Dec. 17, 2002) ("Dec. 17,2002

Interrogator Notes")), at 2. According to the summary of that report, Khan respond~



                                                      The government argues that the fact Khan

admits

corroborates his HIG activity. See Resp'ts' Mem. at 29 {"The more convincing explanation is the

one offered by Respondents -­




                                               -16­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                            i'R§l:'iJJN1!i' SA JM:F.J8 JftS:YJlNiJ 1Jl!jJP



       B.      Khan's Narrative

       Khan largely responds to the government's case for detention by challenging the

reliability of the evidence on which that case is predicated. He does, however, briefly offer his

own narrative explaining his activities after September 11, 2001. According to Khan, "he was

managing a small petrol shop in Kandahar and had no involvement in any terror cell or in any

activities in opposition to the United States or its allies." Pet'r's Mem. at 1; accord May 17, 2010

Hr'g Tr. 9:11-20 (Khan testified that he was working at a petrol shop at the time of his capture);

see also Pet'r's Mot. for Leave, Ex. 1 (Decl. of Nazar Ali), , 1 (liMy brother Sha Wali and I were

never with the Taliban. Anybody can tell you this. We were only shopkeepers."); Petlr's Mot. for

Leave, Ex. 2 (Decl. of Mohammah Zay), , 3 ("Sha Wali was only a shopkeeper, he never fought

anybody. ").

       Moreover, through his expert, Khan argues that there likely was no HIG cell in Kandahar

at the time of his capture. Professor Williams testified that it is "strange, improbable, [and]

unlikely" that HIG would be operating in Kandahar. May 13, 2010 Hr'g Tr. 118:11-12. He

explained that "[i]n my own traveling, I have seen many warnings about travel through the

territories east of Kabul, warning about HIG attacks ... , but I've never seen warnings for HIG




                                                -17­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE




attacks or insurgent activity down in Kandahar, which is what the military calls Taliban Central."

Id. at 117: 12-116. And Professor Williams indicated that Hekmatyar, HIG's leader, is a member

of a tribal confederation that has little or no presence in the area around Kandahar. See id. at

101:24-102:22. Hence, he concludes that "Hekmatyar isn't a major insurgent threat in

Kandahar." Id. at 117:24. 11

       Further, Khan offers that another individual alleged to have been the leader of the

Kandahar HIG cell, Mullah Hamitullah Sangaryar, a former inmate at Guantanamo Bay, was

transferred to Afghanistan and subsequently released. See Pet'r's Mem. at 15. According to an

intelligence report, after Khan's capture, Zabit Jalil installed Sangaryar as the "new head of [the]

Hezb-E Islami, Gulbuddin cell in Kandahar, Afghanistan." Evidentiary Hr'g, Resp'ts' Ex. 26 (UR

6044 0879 03), at 2. Nevertheless, Khan believes that after the United States transferred

Sangaryar to Afghanistan, he was released -- "[h]e's out walking around someplace now." May

13,2010 Hr'g Tr. 167:16. Khan therefore intimates that there must not have been an HIG cell in




       II  Khan also offers a chapter from the memoirs ofjournalist Sarah Chayes to demonstrate
that HIG did not have a cell in Kandahar in 2002. In that chapter, Chayes, who lived in
Kandahar, writes that the CIA reported an alleged HIG threat against her life. See Evidentiary
Hr'g, Pet'r's Ex. A ("The Punishment of Virtue" by Sarah Chayes), 217. She reports that she and
her Afghan friends dismissed this threat, concluding that "[t]he faction leader Gulbuddin
Hekmatyar had no presence in Kandahar Province as far as [they] knew." Id.; see also May 17,
2010 Hr'g Tr. 42:20:23 (Khan's Counsel: "So I think the fact that she was satisfied that it was not
a true threat and she [chose] to live among the people of Kandahar and was not [scared], I think
you could take it for what it was. But that is somewhat significant, I believe."). As the Court
noted at the evidentiary hearing, however, it "can't be in the business of saying that a journalist's
assessment of whether intelligence is true or false" -- not made under oath -- "is something I
should rely on." May 17, 2010 Hr'g Tr. 42: 13-15.

                                                -18­




                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                         Et::A~SfP.&T04 F1VJiY lM'J fl!JJ
                                                                            5

                           f'ENIJi7'Yl

Kandahar, for "othetwise Sangaryar would not have been released." Pet'r's Mem. at 16. 12

IV.    Reliability of the Evidence

       The Court concludes that if reliable evidence supports the government's narrative -- that

Khan was a communicator for an HIG celI in Kandahar in 2002 -- the government may properly

detain Khan under the AUMF. It therefore turns to assessing the reliability of the evidence

deployed by the government. Khan contends that the raw intelligence reports detailing his role as

a communicator for HIG and describing the items seized in the search of his properties are

inherently unreliable. And, in his view, the government cannot mitigate the reports' unreliability

through declarations authored by the intelligence collectors who wrote the reports. He therefore

concludes that there is no reliable evidence in the record supporting his detention. The Court is

not persuaded by Khan's challenges.

       A.      Reliability of the Renorting Detailing Information Obtained from Sources

       In support of Khan's detention, the Court relies on several intelligence reports -- IIR 6 044

0249 03, IIR 6 044 0266 03, IIR 6 044 0025 03, IIR 6 044 0300 03 -- reflecting information

obtained from confidential sources. The Court previously found these intelligence reports,

standing alone, inherently unreliable. See Khan, 646 F. Supp. 2d at 14-16. It reached this

conclusion by assessing the reports under the standards used by intelligence collectors

themselves. Id. at 13, 16-17.

                   Intelligence 101 at 8.



        12 There is no evidence in the record indicating whether Sangaryar was released after
being transferred to Afghanistan.

                                                -19­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE




                           1 Z14blJiti lDiSBiJ llAil6141&P1ZJP




       The Court found that the intelligence reports offered by the government did not

themselves contain the information necessary to assess them under the standards used by

intelligence collectors. See Khan, 646 F. Supp. 2d at 14-16. It sees no reason to deviate from

that conclusion. Nor has the government offered one.

       The government, however, has now submitted sworn declarations from the members of

the intelligence team that produced the reports at issue to furnish the information necessary to

assess the reports' reliability. See AI-Bihani I, 662 F. Supp. 2d at 20 n.12 (government may

establish a source's reliability through a sworn declaration "from a relevant member of the

intelligence community attesting to personal knowledge of the accuracy of a souTce's

statement's"); see also Parhat, 532 F.3d at 849 ("There may well be other forms in which the

government can submit information that will permit an appropriate assessment ofthe

information's reliability while protecting the anonymity of a highly sensitive SOUTce. "). These

declarations provide the information necessary to assess the sources' reliability under the

principles accepted in the intelligence community.

       IIRs 6 044 0249 03 and 6 044 0266 03: Both IIR 6 044 0249 03 and I1R 6 044 0266 03


                                                -20­




                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




contain infonnation obtained from                    S e e _ Decl. at ~ 35. The collectors

explain that 1, 6    1


                                 . See id. at ~ 38,41. And they state that_hared infonnation

with them "to make amends for [an] attack [by HIG] that resulted in the death of some of his

tribesmen." _            Decl. at ~ 15d. In other words, 1,6    1




                                                     Id. at ~ 15.

        Nevertheless, the intelligence collectors initially were "wary because [they] would not

easily trust a man

_ _ Decl. at ~ 38. But as they continued to meet with_the collectors

"became more and more confident t h a t _ was providing extremely reliable infonnation. He

spoke to [the collectors] voluntarily and in a spontaneous and detailed way, and to the extent [the

collectors] were able to make a detennination, the intelligence_provided was accurate."

Id.; see also id. at ~ 41 ("Our Team was able to independently verify much of the infonnation he

provided."); id. at ~ 42 (liTo demonstrate that he was familiar with the activities ofthe HIG cell

conducting attacks on American forces in Kandahar, 1, 6                II rovided   a detailed

description of an earlier attack on a Military Police patrol. His account was corroborated by the

detailed account that had been provided to us by members of the targeted patrol.").

        The declarations provide sufficient infonnation for the Court to assess

reliability. And based on that infonnation, the Court concludes that the IIRs detailing _

_      reports are reliable. _


                                                 -21­




                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




_ , came to the intelligence collectors voluntarily, and provided infonnation wittingly.

S e e _ Decl. at ~ 15. And the intelligence collectors were able to verify independently

much of the infonnation he provided. See~ecl. at W41-42. Moreover, the

intelligence collectors aver that, based on their training, they concluded t h a t . behavior and

the type of infonnation he provided -­

                     -- was consistent with a reliable source. See id. at   m38, 43.     Based on these

facts, the Court has "reason to believe the infonnation provided by the [source] is generally

accurate." Al-Bihani I, 662 F. Supp. 2d at 20 n.12.

        Further, that the intelligence collectors themselves assessed                   to be reliable

confinns the Court's conclusion. S e e _ Decl. at ~ 38 ("Because the infonnation_

provided was assessed to be reliable and important, my Team Leader also took an interest in

               and attended several of my meetings with him. "); id. at ~ 43 ("It was extremely

unusual for a source to provide [physical] evidence to back up his statements. This type of action

is a sign of above-average reliability. It). Indeed, they concluded tha~information was

sufficiently reliable to plan the operation for Khan's capture based on it. ~ Decl. at ~

45 ("We had credible infonnation from                    ... that Shawali Khan would be at his oil

shop at a certain time and, thus, we planned the operation accordingly."). Intelligence collectors

in the field, facing dangerous life-or-death situations, would not, the Court concludes, act on the

basis of infonnation they felt was unreliable.                  averred that the fact that the

infonnation~rovided leading to Khan's capture "turned out to be reliable is consistent with

the fact tha               reported reliably to [the intelligence collectors]." ld.:. at n.7.


                                                 -22­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                            rEiWKJlfi CI;AflS.lfl.Y:J4 fiVJiY llEJ IEJJ;


       IIRs 6 044 002503 and 6 044 0300 03: Because the Court concludes that the infonnation


              provided is reliable, it also concludes that the infonnation provided in IIRs 6 044

0025 03 and 6 044 0300 03 is reliable. This is so because, as discussed above, both IIRs are

consistent with the infonnation reported b _ Compare IIR 6 044 002503 at 3 _

reported that Khan "delivered a radio-controlled binary detonation device and two blasting caps

to an operative working within his organization"), with IIR 6 044 0249 03 at 2 _reports that

HIG is "planning an attack against Americans through the use of radio-controlled binary

explosive devices"); see also IIR 6 044 0300 03 at 6 (information in report "confirms, in part, the

information reported in IIR 6 044 0249 03 "). In other words, _reliable information

corroborates the reliability of the same information provided b~d the unnamed Afghan

government official. See Rugendorf, 376 U.S. at 533; Laws, 808 F.2d at 100-03. 13

       To be sure, Khan speculates that the Court should distrust the various sources'

infonnation because they "are notorious liars, drug abusers, criminals, and/or bounty hunters."

Pet'r's Mem. at 5. But in their declarations, the intelligence collectors specifically refute this

allegation. S e e _ Decl. at ~ 21 ("I am not aware o~ver being engaged

in criminal activity, drug abuse, or having given false or unreliable information in this or any

other case."); id. at ~ 37 ("I am not aware of any information that                 abused drugs or

gave false or unreliable information in this or any other case."); id. at ~ 47 ("I do not recall

providing any compensation to                    '); id. at ~ 50 ("I am not aware of [the unnamed



       13 This may be due, in part, to the fac~as reporting information to U.S.
intelligence collectors that he obtained fro~See_ Decl. at ~ 21.

                                                 -23­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE




                           n!;}ffl'1'NtJ eLA:SSjFtD4.,}ttlfJm.~"·

Afghan government official] ever being engaged in criminal activity, drug abuse, or having given

false or unreliable information in this or any other case."). Moreover, the government's searches

-- which the Court has already concluded satisfy the government's discovery obligations -- did

not yield evidence supporting Khan's theory about the intelligence collectors' sources. 14

       Khan also contends that the intelligence collectors' declarations themselves are unreliable,

and therefore the Court should not accept them to bolster the intelligence reports. He raises three

challenges. First, he contends that the "declarants' claims are not credible in that they now, seven

years later, suddenly remember critical information about their informants which they

inexplicably failed to include in any of their contemporaneous intelligence reports." Pet'r's Mem.

at 2. Second, he argues that the "declarants reveal their bias by vouching for the credibility of

their informants even when they have no independent recollection of that information." Id. at 3.

Third, he asserts that the declarations contain incorrect information, and therefore should not be

believed. See May 13, 2010 Hr'g Tr. 88:6-91:25. 15

       It is of no moment that the intelligence reports contain infonnation regarding a source's




       14  Khan also argues that the intelligence collectors' sources provided false information,
thereby enmeshing the collectors in a conspiracy to entrap Khan. See May 14,2010 Hr'g Tr.
44:2-9; see also May 17, 2010 Hr'gTr. 45:17-21 (The Court: "But you have a theory here. Your
theory is that Shawali Khan was set up and all of these reports are wrong, they're inaccurate in
terms ofHIG's role generally speaking during the 2002 time frame in Kandahar and in tenns of
Shawali Khan's role in this alleged HIG cell in Kandahar."). But Khan has offered no support for
this theory, and the Court has already detennined that the infonnation                  provided to
the intelligence collectors is reliable.

       IS Khan also argues that the declarations are unreliable because the declarants are
unavailable to testify. See Pet'r's Mem. at 3. But as the Court previously noted, it may pennit
testimony by affidavit or declaration in a Guantanamo habeas action.

                                                -24­




                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




reliability that do not appear in the original intelligence reports. As the intelligence collectors

explain, there was no fonnal mechanism by which they could indicate a source's reliability in an

intelligence report. S e e _ Decl. at' 12h ("Because this fonnal mechanism did not exist,

source handlers were not pennitted to ... indicate [their] assessment of the source's reliability.").

Nevertheless, the intelligence collectors were "constantly validating assets and judging their

reliability." Id. Indeed, the intelligence collectors independently verified the accuracy o~

_infonnation. See _                 Decl. at' 15. And they found_infonnation sufficiently

reliable to use it to plan Khan's capture. S e e _ Decl. at' 59; see also id. at' 12e

("Tactical operations may be initiated on the basis of infonnation deemed reliable by the forces

on the ground."). Therefore, the fact that the intelligence collectors did not include an

assessment of a source's reliability in their intelligence reports does not render their current

recollections unreliable. 16

        Nor is Khan correct that the intelligence collectors somehow are biased because they have

vouched for the credibility of infonnants as to whom they have no independent recollection, such

as the unnamed Afghan government official responsible for the infonnation in IIR 6 044 0300




         16 Each intelligence report contains the warning that the infonnation within is not


"finished intelligence" and that the "source reliability has yet to be detennined." Contrary to

Khan's arguments, see Pet'r's Mem. at 14-15, these phrases do not demonstrate that the

infonnation in an intelligence report is unreliable. '''Finished intelligence' refers to analytical

products based on all sources available to the analyst. This warning is not an indication that the

infonnation is not reliable." _          Decl. at' 12e. And the intelligence collectors had no

ability to change the "source reliability" language in a report "to indicate [their] assessment of the

source's reliability." Id. at' 12h.


                                                 -25­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




03. 17 As an initial matter, the collectors aver that they remember   •          -- whose reliable

reports are consistent with the information supplied by the unnamed Afghan government official.

And the collectors explain how they can assess the unnamed Afghan government official's

reliability: "(1) the source provided extremely detailed information, (2) the information he

provided described the same operational footprint ~account and was, therefore,

corroborated                    information, and (3) the time at which this source provided this

information was in close proximity to the tim~provided consistent information."

Id. at ~ 53; accord_ Decl. at ~ 30. In other words, the intelligence collectors' assessment

is the result of a systematic analysis of the information provided by the unknown source. Hence,

the Court has no basis on which to conclude that the intelligence collectors' assessment is a

product ofbias. 18

       Finally, at the evidentiary hearing, Khan argued that the intelligence collectors'

declarations contain incorrect information and therefore are not credible. See May 13,2010 Hr'g

Tr. 88:6-91 :25. Specifically, he asserted that the intelligence collectors incorrectly remembered

on what date                    introduced                 to the intelligence collectors. Khan

observes t h a t _ states in his declaration that on November 9, 2002,~eported

"information he got from his sub-source,                 •_           Decl. at ~ 21. According toll


        17 Although there are several other sources who the intelligence collectors admit to not

remembering, the information those other sources provided does not figure into the Court's
analysis.

        18 Indeed, the fact that the intelligence collectors candidly admit they do not
independently remember the unnamed Afghan government official tends to bolster their
credibility.

                                                -26­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE




                               ] 1!1 ':&]1 ,t9 l".b4dl§iPfe-A Hl'l'   lun ]1!"
_ , at the time of the November 9 meeting, the intelligence collectors had not yet met~

See id. ("However, at the time of this meeting ... , we did not know the source of this

information. If we did, it would have been noted in the written report. It took some time to build

enough trust wit~hat he was comfortable introducing us to his sub source,

                 .... ")~ see also _         Decl. at ~ 24 ("At the meeting recounted in IIR 044 0025

03,                        provided to me information that he had obtained from a sub-source in his




•..•11).

           Yet, Khan contends, it is clear from other intelligence reports that~ad been

providing information to the intelligence collectors since at least as early as October 29, 2002.

See IIR 6 044 024903 at I (information provided b~acquired on October 29, 2002).

Therefore, Khan concludes that the intelligence collectors must misremember the sequence of

events. Because of their faulty recollections on this point, Khan suggests that the Court should

not rely on the intelligence collectors' declarations to bolster the intelligence reports at all.

           The government attempts to explain the disputed timeline. According to it,_had

introduced~tointelligence collector_ before_had introduced_
_           team leader,                     See May 13, 2010 Hr'g Tr. 183:20-125. And therefore

the government concludes that it must have been o n l y _ who met                             after the

November 9,2002 meeting.

           The record does not support the government's explanation. According t o _ ,


                                                    -27­




                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                              ClJXJlD;8'! SA .8§JFl8J. ,ntX M' J1i'JJ
                                                                         i




 n[b]ecause the infonnation                  provided was assessed to be reliable and important,

 my Team Leader also took an interest in                  and attended several of my meetings with

 h i m . ' _ Decl. at 1138. And~e team leader, states that he "reviewed                   II
 _           IIRs before disseminating them." _          Dec!. at' 12. Therefore,_ would

 have known abou~m October 29, 2002, when IIR 6 044 0249 03 was produced.

        The Court is persuaded, then, that the intelligence collectors' declarations inaccurately

 detail the timeline of when _introduced the collectors                          It is not persuaded,

 however, that these inaccuracies require the Court to disregard the declarations. Indeed, the

 Court cannot conclude that all of the information provided by the intelligence collectors is

 incorrect merely because they misremember when _introduce~ to them. Although

 the mistaken recollections do give the Court some pause, the inaccuracies do not relate to the

 collectors' assessments of their sources' reliability. That assessment, the Court notes, was

 supported by the collectors' independent verification of much of the reported information.

 Hence, the Court concludes that it can rely on the declarations to supply the information needed

 to assess the reliability of IIR 6044024903, IIR 6 044 026603, IIR 6 044 0025 03, and I1R 6

 044030003. And based on this information, it finds those reports reliable.

        B.        Reports Detailing Evidence Recovered at Khan's Properties

        At the motions hearing, Khan challenged as inherently unreliabl~ documents

 describing the items seized from Khan's properties

.ecause heavy redactions did not permit the Court to assess where the information came

 from and who reported it. See, e.g., May 14, 2010 Hr'g Tr. 49:12-50:4. The Court agreed with


                                                  -28­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




Khan. See May 14, 2010 Hr'g Tr. 50:8-21. Nevertheless, Khan's counsel stated that the Court

could assuage his concerns regarding the reliability o~ reports if the Court reviewed

unredacted copies of the documents. See May 17, 2010 Hr'g Tr. 47:2-14. To that end, the

government submitted unredacted copies                                                          ex

parte to the Court. From its own review, the Court concludes that_ documents contain

sufficient indicia of their reliability. Although the Court cannot discuss the unredacted contents

of those documents,                         summarizes the hallmarks of reliability that the Court

finds persuasive.




                                                       The Court finds those recitals accurate and

persuasive.

       C.      December 17, 2002 Interrogation Report


       Lastly, Khan contends that the interrogation summary reporting his admissio~


                               is inherently unreliable. He suggests ambiguities in the translation

process contributed either to his failure to understand the question                           or to

an incorrect transcription of his answer. See May 13,2010 Hr'g Tr. 36:19-37:4 ("So, Judge, I

would just point out                                             how was that question asked? What

was his understanding of what he was answering during this time when he was in Bagram7 Did

he think they said what about~ -- he could have understood this to me~


                                                -29­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE




                            JlEHlliHt1 fLA331Flf7ill0H HE Pi]!"

_          see also id. at 38:8-10 ("1 just want to point out that a question

_             being translated into Pashtu and answered, there's a lot of assumptions."); see also

Odah v. Obama, Civ. A. No. 06-1668 (D.D.C. May 6,2010) (unpublished memorandum and

order) (discussing the problems associated with interrogation summaries).

       The Court concludes, however, that it need not rely on the four comers of the

interrogation summary to determine its reliability -- the other evidence in the record corroborates

Khan's admissio                                                      See Rugendorf, 376 U.S. at

533; Laws, 808 F.2d at 100-03; cf. Bensayah, 610 F.3d at 726 ("We disagree with Bensayah's

broad contention that two pieces of evidence, each unreliable when viewed alone, cannot ever

corroborate each other. "). Specifically,                eliably reported to U.S. Army intelligence

collectors that an HIG in Kandahar was targeting U.S. and coalition forces



                                       During a search of one of Khan's properties on November

13,2002, U.S. personnel found

That Khan admitted approximately one month later to having

then, is entirely consistent with_information and the recovered physical evidence. The

Court therefore concludes that it may consider Khan's December 17,2002 interrogation summary

when assessing the government's case for detention.

V.     Putting the Evidence Together

       The Court concludes that the key pieces of evidence deployed by the government are

reliable. Based on that evidence, the Court finds that the government has met its burden to


                                                -30­




                                  UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




establish by a preponderance of the evidence that Khan was a "part of' HIG. See Hamlily, 616 F.

Supp. 2d at 75; see also Bensayah, 610 F.3d at 725. The government has shown that HIG is an

associated force of al-Qaida and the Taliban. And it has demonstrated that Khan was a

communicator for an HIG cell in Kandahar, Afghanistan, in 2002. Indeed, the government

recovered from Khan's property

                                                                         The government's narrative,

then, corroborates itself -- that                                              recovered from Khan's

properties renders reliable_report                                     and vice versa.

        In light of this evidence, the Court does not find credible Khan's insistence that he was

merely managing a small petrol shop at the time ofhis capture.



Because the Court finds that it is more likely than not that Khan was "part of' HIG, Khan is

lawfully detained. Therefore, the Court will deny Khan's petition for a writ of habeas corpus. A

separate Order will be issued on this date.




        20  Moreover, the Court cannot give dispositive weight to Professor Williams's observation
that it is unlikely that HIG had a cell operating in Kandahar in 2002. Indeed, during cross­
examination Professor Williams conceded that "[t]here is a possibility" that HIG was operating in
Kandahar in 2002. May 13,2010Hr'gTr.121:10-11.

                                                  -31­




                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDffFOR PUBLIC RELEASE




                           rJ!l   "hi' 8' MJl8!JIJ i e 1FM1' 1IJ! JII!'''
                                                            /s/
                                                       JOHND. BATES
                                                   United States District Judge

Date: Se,ptember 3, 2010




                                                 -32­



                                    UNCLASSIFIEDffFOR PUBLIC RELEASE